DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori et al. (US Pub No 2015/0094182 A1) in view of Wu (US Pat No 5,066,265). Fukumori discloses a roller-type chain for a bicycle, the chain comprising: 
Re claim 10, a plurality of inner link plates (42,30,34), a plurality of outer link plates (40,28,32), a plurality of chain pins (35,36), and a plurality of chain rollers (38); wherein at least one of the plurality of chain pins is received rotatably in holes of at least one of the plurality of inner link plates (par [100] and fig. 6) and is rotationally fixed in holes of at least one of the plurality of the outer link plates (par [100], for example, describes the pin being rotationally fixed to the holes of the outer plates); wherein the pluralities of inner and outer link plates comprise: an engagement side (fig. 5: bottom side) on an outer periphery corresponding to one side of a longitudinal plane in which the centers of the holes lie, and a guide side (fig. 5: top side) opposite the engagement side across the longitudinal plane; wherein, on the engagement side, the pluralities of inner and outer link plates comprise a plurality of catching bevels (48b,54b) and the plurality of outer link plates includes a plurality of deflecting bevels (44b,46b) configured for interaction with front and rear pluralities of teeth disposed on the front and rear sprockets (Fukumori discloses the claimed structure thus would be able to perform the claimed interaction function); wherein, on the guide side, the pluralities of inner and outer link plates comprise a plurality of guide bevels (48a,54a), the plurality of guide bevels configured to guide the chain through interaction with a chain-guiding roller of a rear gearshift mechanism (Fukumori discloses the claimed structure thus would be able to perform the claimed interaction function).
Re claim 14, wherein the guide side of the chain is arranged at the outer side of a chain loop (Wu teaches the straight guide side to be at the top side of the link, when taught to Fukumori this would be on the outer side of the chain loop shown in fig. 46).
Fukumori does not disclose:
Re claim 10, wherein the outer periphery of the plurality of inner link plates and the plurality of outer link plates have a straight or outwardly arched profile on the guide side of the chain.
Re claim 11, wherein a pin spacing between an adjacent pair of the plurality of chain pins corresponds to a chain pitch of 12.7 millimeters and wherein an outer roller diameter of at least one of the plurality of chain rollers is between 7.8 millimeters and 8.5 millimeters.
Re claim 12, wherein a ratio of the outer roller diameter to the chain pitch is less than 0.64 to 1.
However, Wu teaches a bicycle chain (title):
Re claim 10, wherein the outer periphery of the plurality of inner link plates (2) and the plurality of outer link plates (1) have a straight or outwardly arched profile on the guide side of the chain (figs. 2 and 7 show the guide side has a straight profile).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a straight outer periphery for a simpler manufacturing process of the chain link. 
Regarding claims 11 and 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the pin spacing and outer roller diameter as claimed to better receive the sprocket teeth with minimal slippage and even load distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654